DETAILED ACTION
Claims 1-28 are pending. Applicant’s submission filed on 09/06/2022 for a request for continued examination has been entered, and claims dated 09/06/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
The following bolded statements are Applicant’s arguments filed 09/06/2022, and an Examiner’s response follows after each argument by the Applicant:

Applicant argues, “Applicant notes that nowhere in Douglas is there any capability of performing all of the steps set forth in the claims without any human intervention as is now explicitly required in the claims. […] At C8L20-33, Douglas describes that a survey mission is defined and mission parameters are entered into the system controller via direct entry through human operator or via download from a remote system entity (which in turn is defined via the human operator)” (p.10 of remarks).

Applicants arguments above have been fully considered, but they are not persuasive. Examiner understands that in Douglas, a human operator or a remote system entity provides mission parameters to the UAS prior to the UAS autonomously executing the mission. However, this human intervention does not correspond to Applicant’s claimed steps because providing mission parameters to the UAS occurs before the UAS executes the mission.
Applicant’s claimed steps (a)-(f) occur after a mission plan has already been provided to the UAS. There is no claim limitation that states “providing the mission parameters to the UAS” prior to the execution of the mission requires “no human intervention”, only that the execution of the mission, steps (a)-(f), is to be performed autonomously. 
Furthermore, even in view of Applicant’s specification, it appears Applicant’s specification indicates that “providing the mission parameters to the UAS” actually requires “human intervention” as the following paragraphs in Applicant’s specification state:
[0059] “After providing a mission profile, a start command commences the operation of the system. All actions of the UAS from then on are fully autonomous with no human involvement”.
[0089] “…user-defined waypoints.”
[0111] “The mission autopilot 1006 is responsible for executing the actual data acquisition mission as defined by the user.”
[0178] “…perpetually execute a user-defined mission.”
Applicant’s specification explicitly states that the UAS starts to operate autonomously after the mission profile has been provided, and the mission is defined by the user (i.e., user-defined waypoints for the mission). Applicant’s specification indicates that providing the mission profile to the UAS “requires human intervention” at least because the mission is defined by the user before being provided to the UAS. This is also the case for the cited prior art, Douglas, where after receiving a mission profile from a human operator or remote system entity, the UAS may from then on be fully autonomous to execute the mission with no human involvement.

Applicant also argues, “Further, Douglas C20L 17-20 provides that the automation functions are operated autonomously with LIMITED HUMAN OPERATOR INTERVENTION OR CONTROL. Accordingly, at a maximum, Douglas' actions are performed with limited human operator intervention but still REQUIRE human operator intervention. Such limited human intervention and control is in direct contrast to the present claims which explicitly require NO HUMAN INTERVENTION” (pp.10-11 of remarks).

Applicants above arguments have been fully considered, but they are not persuasive. Douglas’s actions require limited human intervention to the extent that “the mission parameters may be provided to the UAS via direct entry through a human operator” (Douglas col. 8 ln.20-33). The execution of the mission after the mission parameters have been loaded to the UAS may be done autonomously without human intervention, i.e., see Douglas col.13 ln.28-30 “[a]n autopilot system 446 can be included to allow the aircraft to fly specified missions with little or no manual intervention. For example, for individual missions parameters such as altitude, flightpath, flight speed, and so on can be programmed in the aircraft can be flown under partial or complete control of autopilot system 446”. Examiner notes that Applicant’s claims are directed to the execution of the mission requiring “no human intervention”, and Douglas still reads on such language by disclosing that the missions can be flown without requiring any manual intervention.

Applicant also argues, “Applicant notes that Kendoul [0096]-[0097] describe the aerial vehicle flying autonomously to waypoints 311, 312, and 312 and follow flight path segments 321, 322, and 323. However, while Kendoul describes flying autonomously, such autonomous flying requires user input and intervention. Specifically, Applicant directs the attention of the Patent Office to Kendoul [0095] which explicitly describes a user processing system defining flight path segments 321, 322, and 323 based on user defined flight instructions. In other words, the user is actually required to take action in Kendoul to define and specify the flight path segments” (p.11 of remarks).

Again, Examiner notes that the present claims are directed to the execution of the mission after the mission plan has already been provided to the UAS. There is no indication in the claims that state that the step of “providing the mission parameters to the UAS” which occurs prior to the execution of the mission requires “no human intervention”. Kendoul provides mission parameters to the UAS in the form of flight instructions comprising waypoints via human intervention prior to the execution of the mission, i.e., see Fig. 1 “obtain user defined flight instructions 130 prior to the aerial vehicle flying autonomously in accordance with flight instructions 150”.
The claimed language does not require such limitation that states “providing the mission parameters to the UAS” prior to the execution of the mission requires “no human intervention”, only that the execution of the mission is to be performed autonomously.

Applicant also argues, “Applicant further notes that as claimed, trajectories are not equivalent to Kendoul' s flight paths. Applicant has further amended the independent claims to specify that the individual trajectory segments are autonomously generated onboard the UAS. Thus, Kendoul's flight path segments are not equivalent to the trajectories as presently claimed because Kendoul's flight path segments require the user to define and input such segments” (p. 11 of remarks).

The thrust of Applicant’s above arguments to claim 1 pertain to limitations, at least partially mentioned below, that were not present in the claims examined in the non-final rejection dated 06/03/2023. 
Claim 1: (CURRENTLY AMENDED) …the mission comprises a set of waypoints connected by individual trajectory segments, wherein the individual trajectory segments are autonomously generated onboard the UAS… (emphasis added on italicized).
Examiner acknowledges that Douglas in view of Kendoul does not explicitly teach these above italicized amended features, but these amended limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Applicant also argues, “While storing GPS coordinates may be useful, the present claims have been amended to provide that the location is with respect to a local frame. In other words, the claims provide that the location is not stored in lat-long, but in metric coordinates with respect to a Cartesian (local) coordinate system” (p.12 of remarks).

The thrust of Applicant’s above arguments to claim 2 pertain to limitations, at least partially mentioned below, that were not present in the claims examined in the non-final rejection dated 06/03/2023. 
Claim 2: (CURRENTLY AMENDED) …storing a current location, in a local frame… (emphasis added on italicized).
Examiner acknowledges that DJI does not explicitly teach these above italicized amended features, but these amended limitations are therefore subject to further search and/or consideration. After further search and consideration, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Applicant also argues, “Benini completely fails to hint at or even remotely allude to any type of GPS denied system/environment. Instead, Benini merely describes using a visual system which could be combined with a GPS system- i.e., Benini completely fails to even recognize what the present claims are directed towards - that the image based system is used in a GPS-denied environment. Without even considering or understanding the problem the present claims address, Benini cannot possibly render the present claims obvious” (p. 12 of remarks).

Applicant’s above arguments directed to claim 28 have been fully considered, but they are not persuasive. Examiner notes that Benini was not used to teach determining that the UAS vehicle is in a GPS denied environment. Rather, Hardt explicitly teaches determining that the UAS vehicle is in a GPS denied environment, see i.e., Hardt para. [0049] At block 402, the navigation system 200 determines whether the UAV 100 is in a GPS-denied environment. Benini was cited to teach a GPS-denied navigation method (Benini para. [0032] disclosing a method for precise autonomous orientation of a UAV using an image capture device). 
	The teachings of Hardt and Benini were combined, and in response to applicant’s argument that Benini completely fails to even recognize what the present claims are directed towards, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both Hardt and Benini are reasonably pertinent to the particular problem in which the applicant was concerned, at least related to the precise orienting and maneuvering of a UAV, so both prior art references are reasonably pertinent as to what the present claims are directed towards. Furthermore, Examiner is not arguing that the reference, namely Benini, individually does not teach all the claimed features of claim 28. Rather, the Examiner submits that the combined teachings of the disclosed prior art references read on the claim limitations. 

Applicant also argues, “Applicant submits that the recognition of GPS-denied navigation methods and a GPS-denied environment is only possible once the present specification is read - i.e., based on impermissible hindsight” (p. 12 of remarks).

	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the present case, the Office Action relies on the motivation in Hardt para. [0019] to “reduce the estimation errors and biases that are typically introduced into navigation estimates made in a GPS-denied environment” and “to increase the survivability of an aircraft” to support the combination of the disclosed prior art references. Because only the cited reference Hardt was used to support a conclusion of obviousness, such reasoning is derived only from the cited art, and no reasoning was gleaned from Applicant’s disclosure. 
Similarly, the Office Action relies on the motivation in Benini para. [0006] “provide the pose with an accuracy typically greater than GPS, and is sufficient to complete the autonomous landing task” to support the combination of the disclosed prior art references. As is disclosed above, there is a reasonable expectation of success and motivation to use Benini’s GPS-denied navigation method to successfully land the UAV. Because only the cited reference Benini was used to support a conclusion of obviousness, such reasoning is derived only from the cited art, and no reasoning was gleaned from Applicant’s disclosure. 
For at least all these reasons, the Examiner maintains that the conclusions of obviousness for both Hardt and Benini are proper and are not an exercise of impermissible hindsight.

Applicant also argues, “However, Applicant submits that none of the cited references specifically relate to an environment/area where GPS navigation has been denied. The Action further relies on Hardt for such an element. However, merely determining the strength and/or availability of a GPS signal does not even remotely allude to the ability to actually determining that the UAS vehicle is in a GPS-denied environment” (pp.12-13 of remarks).

	Applicant’s arguments above directed to claim 28 have been fully considered, but they are not persuasive. The cited reference Hardt explicitly teaches the ability to determine that the UAS vehicle is in a GPS-denied environment, see i.e., Hardt para. [0049] “[a]t block 402, the navigation system 200 determines whether the UAV 100 is in a GPS-denied environment.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 12-14, 16-19, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 9678507 B1), in view of Kendoul et al. (US 20210278834 A1), in view of Kumar et al. (US 20170212529 A1), and herein after will be referred to as Douglas, Kendoul, and Kumar respectively.

Regarding claim 1, Douglas teaches a method for autonomously operating an unmanned aerial system (UAS), comprising (col 4 ln.21-31 Embodiments of the technology disclosed herein are directed toward unmanned aircraft systems….and methods can be provided to conduct aerial surveys…to perform missions along designated flightpaths): 
(a) the UAS autonomously taking off from a take-off landing-charging station (Fig. 2 UAV departs departure dock 208); 
(b) the UAS autonomously executing a mission (Fig. 2 UAV follows flight path and sensors gather data 210); 
(c) the UAS autonomously traveling to a target landing-charging station (Fig. 2 UAV follows flight path and sensors gather data 210; Fig. 1 flight path of UAV AC1 travels toward a docking charging station); 
(d) the UAS autonomously precision landing on the target landing-charging station (Fig. 2 UAV docks at arrival dock 212; col 2 ln.50 the UAV landing at a terminating docking station);  
The examiner has interpreted “precision landing” broadly as the UAV landing on the station.
(e) the UAS autonomously re-charging via the target landing-charging station (Fig. 2 UAV recharges and transfers data 214), 
wherein once re-charged, the UAS is ready to execute a next sortie (Fig. 2 Await further dispatch 218); and
(f) when landed, the UAS autonomously transmitting mission data (Fig. 2 UAV transfers data 214), and
wherein the UAS autonomously performs the above steps onboard the UAS without any human intervention (see Examiner Note below).
In Douglas, Examiner understands that these method steps are conducted without human intervention as Douglas discloses the “UAVs are autonomous” (col 4 ln.42), and Douglas col.13 ln.28-30 states “[a]n autopilot system 446 can be included to allow the aircraft to fly specified missions with little or no manual intervention. For example, for individual missions parameters such as altitude, flightpath, flight speed, and so on can be programmed in the aircraft can be flown under partial or complete control of autopilot system 446”.
While Douglas also teaches that the mission is based on a mission plan (Fig. 2 program UAV missions; col 2 ln.35-37 survey mission comprising survey mission parameters and a flight path…), Douglas does not explicitly teach: wherein: (1) the executing comprises the UAS autonomously observing data during flight; (2) the executing comprises the UAS autonomously updating the mission plan based on the observed data; and (3) the mission comprises a set of waypoints connected by individual trajectory segments, wherein the individual trajectory segments are autonomously generated onboard the UAS.
However, Kendoul teaches wherein: (1) the executing comprises the UAS autonomously observing data during flight ([0097] During its autonomous flight, the aerial vehicle 210 will continue to generate new range data, and this will also be used in controlling the flight of the aerial vehicle 210. For instance, the range data may be used to localise the aerial vehicle 210 with respect to a map of the environment based on previously generated range data, and may be used in the selection of maneuvers for executing a flight plan in accordance with the flight instructions data);
(2) the executing comprises the UAS autonomously updating the mission plan based on the observed data ([0097] The range data may further allow for modifications to the flight plan as new information regarding the environment is obtained, or allow collision avoidance to be performed during flight in the event of an obstacle being detected in the flight path using the range data); 
and (3) the mission comprises a set of waypoints ([0096] In any event, once the aerial vehicle 210 has received the flight instructions data from the user processing system 220, the aerial vehicle 210 may then proceed to fly autonomously in accordance with the flight instructions data and the range data. In this example scenario, this will cause the aerial vehicle 210 to autonomously fly to the waypoints 311, 312, 313 in sequence, following the flight path segments 321, 322, 323).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the mission comprising a flight path as taught by Douglas to incorporate the teachings of Kendoul to include wherein: (1) the executing comprises the UAS autonomously observing data during flight; (2) the executing comprises the UAS autonomously updating the mission plan based on the observed data; and (3) the mission comprises a set of waypoints, for the motivation of at least avoiding obstacles detected/observed as the UAV traverses its waypoints/flight path (Kendoul [0097]).
Douglas, in view of Kendoul does not explicitly teach the set of waypoints connected by individual trajectory segments, wherein the individual trajectory segments are autonomously generated onboard the UAS.
However, in the same field of endeavor, Kumar teaches a mission comprises a set of waypoints (Fig. 12 user input waypoints)
connected by individual trajectory segments ([0078] Controller 106 also receives inputs from a trajectory estimator 124, which estimates the trajectory of MAV 100 needed to arrive at user-specific waypoints; see also section VI. Trajectory Generation regarding equations used to generate the trajectory segments passing through each waypoint; [0129] We wish to ensure that the quadcopter smoothly passes through all waypoints);
	wherein the individual trajectory segments are autonomously generated onboard the UAS ([0131] We utilize a polynomial trajectory generation algorithm [27] that runs onboard the robot with a runtime on the order of 10 ms).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the waypoints as taught by Douglas, in view of Kendoul to incorporate the teachings of Kumar to include connected by individual trajectory segments, for the motivation of  having “the transition between trajectories to be smooth requiring no special handling within the onboard state estimator and the controller”, and by extension “ensuring that the quadrotor smoothly passes through all waypoints” (Kumar [0129]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Douglas, in view of Kendoul to incorporate the teachings of Kumar to include wherein the individual trajectory segments are autonomously generated onboard the UAS, for the motivation of “minimizing operator workload” (Kumar [0103]).

Regarding claim 3, Douglas, as modified (see rejection of claim 1), teaches the method of claim 1.
Douglas also teaches wherein the mission further comprises data acquisition instructions (col 15 ln.20-27 UAV in the mission departs its docking station at its designated time, follows its designated programmed flight path and collects the appropriate sensor data as defined by the mission parameters (Fig. 2 Operations 208 and 210)).  

Regarding claim 4, Douglas, as modified, teaches the method of claim 1.
Douglas further discloses wherein the mission is updated col 8 ln.14-16 UAVs can also receive updated flight plan information and other mission parameters and information while in flight).
However, Douglas does not explicitly teach the mission is updated by onboard autonomy software based on decisions made using mission data acquired.
However, Kendoul also teaches the mission is updated by onboard autonomy software based on decisions made using mission data acquired during flight (see rejection of claim 1 - [0097] During its autonomous flight, the aerial vehicle 210 will continue to generate new range data, and this will also be used in controlling the flight of the aerial vehicle 210…The range data may further allow for modifications to the flight plan as new information regarding the environment is obtained, or allow collision avoidance to be performed during flight in the event of an obstacle being detected in the flight path using the range data; [0110] the aerial vehicle 210 may include an inbuilt aerial vehicle control system…The vehicle control system is typically adapted to operate in accordance with input commands received from a remote control system, or similar, optionally with a degree of autonomy, for example to implement collision avoidance processes, navigate to defined waypoints, or the like).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate the teachings of Kendoul to include that the mission is updated by onboard autonomy software based on decisions made using mission data acquired during flight, because doing so improves the flexibility of the UAS system as it can update and/or correct its mission flight path, and avoid obstacles detected/observed as the UAV traverses its waypoints/flight path (Kendoul [0097]).

Regarding claim 5, Douglas, as modified, teaches the method of claim 1.
Douglas also teaches wherein the take-off landing-charging station is the target landing-charging station (col 6 ln.53-56 the UAV may be programmed to return to its original docking station 142 (e.g., UAV AC1 surveys the sector between Dock 1 and Dock 2 and returns to Dock 1) at the conclusion of its mission).

Regarding claim 6, Douglas, as modified, teaches the method of claim 1.
Douglas also teaches wherein the target landing-charging station is a different landing-charging station than the take-off landing-charging station (col. 6 ln.58-60 UAV AC1 may depart Dock 2 and survey the sector between Dock 2 and Dock 3 and terminates its mission at Dock 3; supported by Fig. 1 UAV AC1 lands on a different docking station from its take-off station).  

Regarding claim 9, Douglas, as modified, teaches the method of claim 1.
Douglas, as modified, also teaches further comprising: the UAS repeating steps (a)-(f) for multiple sorties without any human intervention (Fig. 2 mission has another leg? 216 then repeat process from 208-214; col 8 ln. 55-62 At operation 208, upon initiation of the mission a UAV departs from its respective docking station. The UAV follows its designated flightpath, gathers sensor data and docks at its designated arrival docking station where it can be recharged and the data collected can be transferred. This is illustrated at operations 210 through 214. If the mission involves flying another leg, the operation continues as illustrated at operation 216).

Regarding claim 12, Douglas, as modified, teaches the method of claim 1.
Douglas also teaches wherein the UAS comprises (col 11 ln.55-56 one example of a UAV configuration is illustrated at FIG. 4): 
onboard navigation sensors (Fig. 4 inertial sensors 434 and GPS/Positioning system 436); 
and software for executing onboard autonomy (Fig. 4 autopilot system 446; col 13 ln-36-39 The autopilot system 446 can use its own controller (including one or more processors and associated memory) with associated software to control the aircraft).

Regarding claim 13, Douglas, as modified, teaches the method of claim 1.
Douglas also teaches wherein the take-off landing-charging station and the target landing-charging station comprise (col 9 ln.55-56 FIG. 3 is a diagram illustrating an example of a docking station 142):  
a physical station comprising hardware for energy replenishment and (Fig. 3 holding platform 326 and battery charger 324)
localization aids for the precision landing; and (Fig. 3 location assistance devices 344; supported by col 11 ln-11-17 In some embodiments, location assistance devices 344 can also be provided with the docking station to assist the UAV in locating and recognizing the docking station. For example, an IR beacon or a visual pattern generator can be used to provide information that can be recognized by the UAV to allow the UAV to home in on and locate docking station 142)
energy storage to replenish energy to the UAS (Fig. 3 power supply 332).  

Regarding claim 14, Douglas teaches an unmanned aerial system (UAS) comprising (Fig. 3 UAV docking station 142 and Fig. 4 UAV configuration; supported by col 4 ln.21-31 Embodiments of the technology disclosed herein are directed toward unmanned aircraft systems….and methods can be provided to conduct aerial surveys…to perform missions along designated flightpaths): 
(a) a take-off landing-charging station and a target landing-charging station; and (Fig. 2 UAV departs departure dock 208; Fig. 2 UAV docks at arrival dock 212)
(b) a UAS vehicle comprising (Fig. 4 UAV configuration): 
(i) one or more rotors for operating the UAS vehicle aerially (col 11 ln.56-58 The example of FIG. 4 is a quad-rotor configuration including four motors 442 to operate four rotors); 
(ii) a processor (Fig. 4 autopilot system; supported by col 13 ln.36-38 The autopilot system 446 can use its own controller (including one or more processors and associated memory) with associated software to control the aircraft);  
(iii) software executed by the processor for conducting onboard autonomy on the UAS vehicle, wherein the software causes the UAS vehicle to (col 13 ln.36-38 The autopilot system 446 can use its own controller (including one or more processors and associated memory) with associated software to control the aircraft): 
(A) autonomously take off from the take-off landing-charging station (Fig. 2 UAV departs departure dock 208); 
(B) autonomously execute a mission (Fig. 2 UAV follows flight path and sensors gather data 210); 
(C) autonomously travel to a target landing-charging station (Fig. 2 UAV follows flight path and sensors gather data 210; Fig. 1 flight path of UAV AC1 travels toward a docking charging station);  
(D) autonomously precision land on the target landing- charging station Fig. 2 UAV docks at arrival dock 212; col 2 ln.50 the UAV landing at a terminating docking station);  
The examiner has interpreted “precision landing” broadly as the UAV landing on the station. 
(E) autonomously re-charge via the target landing-charging station, wherein once re-charged, the UAS vehicle is ready to execute a next sortie; and (Fig. 2 UAV recharges and transfers data 214),
(F) autonomously transmit mission data (Fig. 2 UAV transfers data 214), and
wherein the software is executed by the processor onboard the UAS vehicle without any human intervention (see Examiner Note below).
In Douglas, Examiner understands that these steps are conducted without human intervention as Douglas discloses the “UAVs are autonomous” (col 4 ln.42), and Douglas col.13 ln.28-30 states “[a]n autopilot system 446 can be included to allow the aircraft to fly specified missions with little or no manual intervention. For example, for individual missions parameters such as altitude, flightpath, flight speed, and so on can be programmed in the aircraft can be flown under partial or complete control of autopilot system 446”.
While Douglas also teaches that the mission is based on a mission plan (Fig. 2 program UAV missions; col 2 ln.35-37 survey mission comprising survey mission parameters and a flight path…), Douglas does not explicitly teach: wherein: (1) the executing comprises the UAS autonomously observing data during flight; (2) the executing comprises the UAS autonomously updating the mission plan based on the observed data; and (3) the mission comprises a set of waypoints connected by individual trajectory segments, wherein the individual trajectory segments are autonomously generated onboard the UAS.
However, Kendoul teaches wherein: (1) the executing comprises the UAS autonomously observing data during flight ([0097] During its autonomous flight, the aerial vehicle 210 will continue to generate new range data, and this will also be used in controlling the flight of the aerial vehicle 210. For instance, the range data may be used to localise the aerial vehicle 210 with respect to a map of the environment based on previously generated range data, and may be used in the selection of maneuvers for executing a flight plan in accordance with the flight instructions data);
(2) the executing comprises the UAS autonomously updating the mission plan based on the observed data ([0097] The range data may further allow for modifications to the flight plan as new information regarding the environment is obtained, or allow collision avoidance to be performed during flight in the event of an obstacle being detected in the flight path using the range data); 
and (3) the mission comprises a set of waypoints ([0096] In any event, once the aerial vehicle 210 has received the flight instructions data from the user processing system 220, the aerial vehicle 210 may then proceed to fly autonomously in accordance with the flight instructions data and the range data. In this example scenario, this will cause the aerial vehicle 210 to autonomously fly to the waypoints 311, 312, 313 in sequence, following the flight path segments 321, 322, 323).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the mission comprising a flight path as taught by Douglas to incorporate the teachings of Kendoul to include wherein: (1) the executing comprises the UAS autonomously observing data during flight; (2) the executing comprises the UAS autonomously updating the mission plan based on the observed data; and (3) the mission comprises a set of waypoints, for the motivation of at least avoiding obstacles detected/observed as the UAV traverses its waypoints/flight path (Kendoul [0097]).
Douglas, in view of Kendoul does not explicitly teach the set of waypoints connected by individual trajectory segments, wherein the individual trajectory segments are autonomously generated onboard the UAS.
However, in the same field of endeavor, Kumar teaches a mission comprises a set of waypoints (Fig. 12 user input waypoints)
connected by individual trajectory segments ([0078] Controller 106 also receives inputs from a trajectory estimator 124, which estimates the trajectory of MAV 100 needed to arrive at user-specific waypoints; see also section VI. Trajectory Generation regarding equations used to generate the trajectory segments passing through each waypoint; [0129] We wish to ensure that the quadcopter smoothly passes through all waypoints);
	wherein the individual trajectory segments are autonomously generated onboard the UAS ([0131] We utilize a polynomial trajectory generation algorithm [27] that runs onboard the robot with a runtime on the order of 10 ms).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Douglas, in view of Kendoul to incorporate the teachings of Kumar to include connected by individual trajectory segments, for the motivation of  having “the transition between trajectories to be smooth requiring no special handling within the onboard state estimator and the controller”, and by extension “ensuring that the quadrotor smoothly passes through all waypoints” (Kumar [0129]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Douglas, in view of Kendoul to incorporate the teachings of Kumar to include wherein the individual trajectory segments are autonomously generated onboard the UAS, for the motivation of “minimizing operator workload” (Kumar [0103]).

Regarding claim 16, Douglas, as modified, teaches the UAS of claim 14.
Douglas also teaches wherein the mission further comprises data acquisition instructions (col 15 ln.20-27 UAV in the mission departs its docking station at its designated time, follows its designated programmed flight path and collects the appropriate sensor data as defined by the mission parameters (Fig. 2 Operations 208 and 210)).  

Regarding claim 17, Douglas, as modified, teaches the UAS of claim 14.
Douglas further discloses wherein the mission is updated col 8 ln.14-16 UAVs can also receive updated flight plan information and other mission parameters and information while in flight).
However, Douglas does not explicitly teach the mission is updated by onboard autonomy software based on decisions made using mission data acquired.
However, Kendoul also teaches the mission is updated by onboard autonomy software based on decisions made using mission data acquired during flight (see rejection of claim 1 - [0097] During its autonomous flight, the aerial vehicle 210 will continue to generate new range data, and this will also be used in controlling the flight of the aerial vehicle 210…The range data may further allow for modifications to the flight plan as new information regarding the environment is obtained, or allow collision avoidance to be performed during flight in the event of an obstacle being detected in the flight path using the range data; [0110] the aerial vehicle 210 may include an inbuilt aerial vehicle control system…The vehicle control system is typically adapted to operate in accordance with input commands received from a remote control system, or similar, optionally with a degree of autonomy, for example to implement collision avoidance processes, navigate to defined waypoints, or the like).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate the teachings of Kendoul to include that the mission is updated by onboard autonomy software based on decisions made using mission data acquired during flight, because doing so improves the flexibility of the UAS system as it can update and/or correct its mission flight path, and avoid obstacles detected/observed as the UAV traverses its waypoints/flight path (Kendoul [0097]).

Regarding claim 18, Douglas, as modified, teaches the UAS of claim 14.
Douglas also teaches wherein the take-off landing-charging station is the target landing-charging station (col 6 ln.53-56 the UAV may be programmed to return to its original docking station 142 (e.g., UAV AC1 surveys the sector between Dock 1 and Dock 2 and returns to Dock 1) at the conclusion of its mission).

Regarding claim 19, Douglas, as modified, teaches the UAS of claim 14.
Douglas also teaches wherein the take-off landing-charging station is different than the target landing-charging station (col. 6 ln.58-60 UAV AC1 may depart Dock 2 and survey the sector between Dock 2 and Dock 3 and terminates its mission at Dock 3; supported by Fig. 1 UAV AC1 lands on a different docking station from its take-off station).  

Regarding claim 22, Douglas, as modified, teaches the UAS of claim 14.
Douglas also teaches wherein the processor causes the UAS vehicle to repeat steps (A)-(F) for multiple sorties without any human intervention (Fig. 2 mission has another leg? 216 then repeat process from 208-214; col 8 ln. 55-62 At operation 208, upon initiation of the mission a UAV departs from its respective docking station. The UAV follows its designated flightpath, gathers sensor data and docks at its designated arrival docking station where it can be recharged and the data collected can be transferred. This is illustrated at operations 210 through 214. If the mission involves flying another leg, the operation continues as illustrated at operation 216).

Regarding claim 25, Douglas, as modified, teaches the UAS of claim 14.
Douglas also teaches wherein the UAS vehicle comprises (col 11 ln.55-56 one example of a UAV configuration is illustrated at FIG. 4): 
onboard navigation sensors (Fig. 4 inertial sensors 434 and GPS/Positioning system 436).

Regarding claim 26, Douglas, as modified, teaches the UAS of claim 14.
Douglas also teaches wherein the take-off landing-charging station and the target landing-charging station comprise (col 9 ln.55-56 FIG. 3 is a diagram illustrating an example of a docking station 142):  
a physical station comprising hardware for energy replenishment and (Fig. 3 holding platform 326 and battery charger 324)
localization aids for the precision landing; and (Fig. 3 location assistance devices 344; supported by col 11 ln-11-17 In some embodiments, location assistance devices 344 can also be provided with the docking station to assist the UAV in locating and recognizing the docking station. For example, an IR beacon or a visual pattern generator can be used to provide information that can be recognized by the UAV to allow the UAV to home in on and locate docking station 142)
energy storage to replenish energy to the UAS (Fig. 3 power supply 332).  

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Kendoul, in view of Kumar, in further view of Lindsey et al. (US 20190233099 A1), in further view of Liu et al. (US 20160070265 A1) and herein after will be referred to as Lindsey and Liu, respectively.

Regarding claim 2, Douglas, as modified (see rejection of claim 1) teaches the method of claim 1. 
Douglas, as modified, does not explicitly teach wherein the taking off comprises: validating motor nominal performance of the UAS prior to take-off, and storing a current location of the UAS on the take-off landing-charging station to a database in permanent memory, wherein the current location provides knowledge of where to return after the mission.  
However, Lindsey teaches validating motor nominal performance of the UAS prior to take-off ([0082] The method 700 may then include performing a pre-launch check (step 704). The pre-launch check may ensure that all necessary components are working prior to launch of the aerial vehicle. The pre-launch check may involve sting each motor speed to a set rotation amount and/or checking the current draw on the battery. In one embodiment, the system may spin the motors up to 1,000 RPM and check the current draw against a set range. If the motors do not reach the desired speed in the set amount of time and/or if the current draw is outside a range, then the system may attempt the pre-launch check again. After a set number of fails, such as three, the system may abort launch procedures and/or send a notification to a ground control statement.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate Lindsey to include validating motor nominal performance of the UAS prior to take-off, because doing so ensures that the motors will operate as intended before flight.
While Douglas discloses a UAS on the take-off landing station (col 2 ln.50 the UAV landing at a terminating docking station), Douglas, as modified, does not explicitly teach storing a current location, in a local frame, of the UAS to a database in permanent memory, wherein the current location provides knowledge of where to return after the mission.
However, Liu teaches storing a current location, in a local frame, to a database in permanent memory ([0077] The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). The state information may be provided relative to a global coordinate system or relative to a local coordinate system (e.g., relative to the UAV or another entity); [0135] the current position can be determined using an environmental map that enables the UAV to be located relative to a global or local coordinate system; Fig. 8A store current position in position list 710)
wherein the current location provides knowledge of where to return after the mission (Fig. 8A start auto-return? 812 In another exemplary application of multi-sensor fusion for UAV operation, the embodiments presented herein can be implemented as part of an “auto-return” functionality, in which the UAV will automatically navigate from the current location to a “home” location under certain circumstances. The home location may be an initial location that was previously traveled by the UAV, such as the location where the UAV initially took off and started flight; Fig. 8B-9A auto-return function).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate the teachings of Liu to include storing a current location, in a local frame, to a database in permanent memory, wherein the current location provides knowledge of where to return after the mission, because doing so improves the ease of locating the drone when it is lost, is malfunctioning, or is in an emergency situation (Liu [0132]), and also allows auto-returning when a determination is made that flight has ended (Liu Fig. 8A).

Regarding claim 15, Douglas, as modified, teaches the UAS of claim 14. 
Douglas, as modified, does not explicitly teach wherein the autonomous taking off comprises: validating motor nominal performance of the UAS prior to take-off; and storing a current location of the UAS on the take-off landing-charging station to a database in permanent memory, wherein the current location provides knowledge of where to return after the mission.  
However, Lindsey teaches validating motor nominal performance of the UAS prior to take-off ([0082] The method 700 may then include performing a pre-launch check (step 704). The pre-launch check may ensure that all necessary components are working prior to launch of the aerial vehicle. The pre-launch check may involve sting each motor speed to a set rotation amount and/or checking the current draw on the battery. In one embodiment, the system may spin the motors up to 1,000 RPM and check the current draw against a set range. If the motors do not reach the desired speed in the set amount of time and/or if the current draw is outside a range, then the system may attempt the pre-launch check again. After a set number of fails, such as three, the system may abort launch procedures and/or send a notification to a ground control statement.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate Lindsey to include validating motor nominal performance of the UAS prior to take-off, because doing so ensures that the motors will operate as intended before flight.
While Douglas discloses a UAS on the take-off landing station (col 2 ln.50 the UAV landing at a terminating docking station), Douglas, as modified, does not explicitly teach storing a current location, in a local frame, of the UAS to a database in permanent memory, wherein the current location provides knowledge of where to return after the mission.
However, Liu teaches storing a current location, in a local frame, to a database in permanent memory ([0077] The state information provided by a sensor can include information regarding a spatial disposition of the UAV (e.g., location or position information such as longitude, latitude, and/or altitude; orientation or attitude information such as roll, pitch, and/or yaw). The state information may be provided relative to a global coordinate system or relative to a local coordinate system (e.g., relative to the UAV or another entity); [0135] the current position can be determined using an environmental map that enables the UAV to be located relative to a global or local coordinate system; see Fig. 8A store current position in position list 710 and start auto-return? 812;).
wherein the current location provides knowledge of where to return after the mission (Fig. 8A start auto-return? 812 In another exemplary application of multi-sensor fusion for UAV operation, the embodiments presented herein can be implemented as part of an “auto-return” functionality, in which the UAV will automatically navigate from the current location to a “home” location under certain circumstances. The home location may be an initial location that was previously traveled by the UAV, such as the location where the UAV initially took off and started flight; Fig. 8B-9A auto-return function).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate the teachings of Liu to include storing a current location, in a local frame, to a database in permanent memory, wherein the current location provides knowledge of where to return after the mission, because doing so improves the ease of locating the drone when it is lost, is malfunctioning, or is in an emergency situation (Liu [0132]), and also allows auto-returning when a determination is made that flight has ended (Liu Fig. 8A).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Kendoul, in view of Kumar, in further view of Benini et al. (US 20180150970 A1) and herein after will be referred to as Benini.

Regarding claim 7, Douglas, as modified, teaches the method of claim 1. 
Douglas, as modified, does not explicitly teach wherein the precision landing is based on a vehicle pose estimation.  
However, Benini teaches wherein the precision landing is based on a vehicle pose estimation ([0032] an aspect of the present disclosure provides a system for marker-based pose estimation of a UAV using visual information captured by an image capture device, and GPU-based image processing, in order to perform precise autonomous orientation for applications of the UAV, including landing.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas’s method of precision landing to incorporate Benini to include wherein the precision landing is based on a vehicle pose estimation, because doing so improves landing precision and control as Benini states “providing a high-frequency pose estimation becomes mandatory for more precise localization and control performance especially during takeoff and landing, and a need exists for improved systems and methods to achieve such performance” (Benini [0006]).

Regarding claim 20, Douglas, as modified, teaches the UAS of claim 14. 
Douglas, as modified, does not explicitly teach wherein the autonomous precision landing is based on a vehicle pose estimation.  
However, Benini teaches wherein the precision landing is based on a vehicle pose estimation ([0032] an aspect of the present disclosure provides a system for marker-based pose estimation of a UAV using visual information captured by an image capture device, and GPU-based image processing, in order to perform precise autonomous orientation for applications of the UAV, including landing.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas’s method of precision landing to incorporate Benini to include wherein the precision landing is based on a vehicle pose estimation, because doing so improves landing precision and control as Benini states “providing a high-frequency pose estimation becomes mandatory for more precise localization and control performance especially during takeoff and landing, and a need exists for improved systems and methods to achieve such performance” (Benini [0006]).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Kendoul, in view of Kumar, in further view of Gomez Gutierrez et al. (US 20190033892 A1), in further view of Wulff (US 20170315563 A1) and herein after will be referred to as Gomez Gutierrez and Wulff, respectively.

Regarding claim 8, Douglas, as modified, teaches the method of claim 1.
Douglas, as modified, does not teach wherein the precision landing is based on a control method that rejects external disturbances.
However, Gomez Gutierrez teaches wherein the precision landing is based on a control method that rejects 0024] the example controllers can be used to enable UAVs to land on moving objects; [0022] The example trajectory tracking controllers are capable of calculating disturbance rejection control laws for cancelling out IMU-based disturbances without knowledge of the system parameters of the UAV.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the precision landing taught by modified Douglas to incorporate Gomez Gutierrez to include wherein the precision landing is based on a control method that rejects disturbances, because doing so improves the flexibility of locations for the UAV to land by as Gomez Gutierrez discloses: “the example controllers can be used to enable UAVs to land on moving objects (e.g., a moving car, a moving boat, etc.), which is often subject to external disturbances such as wind” (Gomez Gutierrez [0024]).
Douglas, as modified, does not explicitly teach that the disturbances rejected are external disturbances.
However, Wulff teaches an aircraft control method where external disturbances are rejected ([0033] First feedback signal 101 allows control system 70 to further control elevators 54 and 58 to adjust flight characteristics of aircraft 10 to provide desired stability, and provide disturbance rejection, e.g., account for wind gusts and other anomalies that may alter flight characteristics.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control method taught by modified Douglas to incorporate Wulff to include that external disturbances are rejected, because doing so “accounts for wind gusts and other anomalies that may alter flight characteristics” (Wulff [0033]).

Regarding claim 21, Douglas, as modified, teaches the UAS of claim 14.
Douglas, as modified, does not teach wherein the autonomous precision landing is based on a control method that rejects external disturbances.
However, Gomez Gutierrez teaches wherein the precision landing is based on a control method that rejects 0024] the example controllers can be used to enable UAVs to land on moving objects; [0022] The example trajectory tracking controllers are capable of calculating disturbance rejection control laws for cancelling out IMU-based disturbances without knowledge of the system parameters of the UAV.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the precision landing taught by modified Douglas to incorporate Gomez Gutierrez to include wherein the precision landing is based on a control method that rejects disturbances, because doing so improves the flexibility of locations for the UAV to land by as Gomez Gutierrez discloses: “the example controllers can be used to enable UAVs to land on moving objects (e.g., a moving car, a moving boat, etc.), which is often subject to external disturbances such as wind” (Gomez Gutierrez [0024]).
Douglas, as modified, does not explicitly teach that the disturbances rejected are external disturbances.
However, Wulff teaches an aircraft control method where external disturbances are rejected ([0033] First feedback signal 101 allows control system 70 to further control elevators 54 and 58 to adjust flight characteristics of aircraft 10 to provide desired stability, and provide disturbance rejection, e.g., account for wind gusts and other anomalies that may alter flight characteristics.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the control method taught by modified Douglas to incorporate Wulff to include that external disturbances are rejected, because doing so “accounts for wind gusts and other anomalies that may alter flight characteristics” (Wulff [0033]).

Claims 10-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Kendoul, in view of Kumar, in further view of Glaab et al. (US 20180114450 A1) and herein after will be referred to as Glaab.

Regarding claim 10, Douglas, as modified, teaches the method of claim 1.
Douglas, as modified, does not explicitly teach further comprising: the UAS autonomously monitoring a system health.
However, Glaab teaches further comprising: the UAS autonomously monitoring a system health ([0016] FIG. 3 is an architectural diagram illustrating a UAS emergency flight management system; [0022] Internally, the emergency flight management system may monitor state of health (e.g., battery health, controllability health, etc.).
In Glaab, Examiner understands the monitoring is done autonomously since the emergency flight management system is stated to be autonomous ([0003] “autonomous emergency flight management system”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate Glaab to include the UAS autonomously monitoring a system health, because doing so allows the UAS to determine whether the “UAS cannot complete mission and/or cannot return home” (Glaab [0022]).

Regarding claim 11, Douglas, as modified (see rejection of claim 10), teaches the method of claim 10.
Douglas, as modified, does not explicitly teach further comprising: determining that an in-flight emergency has occurred and either returning to the take-off landing-charging station or performing an emergency landing dependent upon conditions of the in-flight emergency.  
However, Glaab also teaches determining that an in-flight emergency has occurred (Fig. 1 problem detected 112)
and either returning to the take-off landing-charging station or performing an emergency landing dependent upon conditions of the in-flight emergency ([0006] autonomous emergency flight management system that finds safe and clear landing sites for UASs in emergency situations. The UAS may then be landed or crashed, depending on its operational capabilities, at the landing site (i.e., landing site)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate Glaab to include determining that an in-flight emergency has occurred and either returning to the take-off landing-charging station or performing an emergency landing dependent upon conditions of the in-flight emergency, because doing so ensures the UAS is safety landed by “finding safe and clear landing sites for the UASs in emergency situations” (Glaab [0006]).

Regarding claim 23, Douglas, as modified, teaches the UAS of claim 14.
Douglas, as modified, does not explicitly teach, wherein the software further causes the UAS vehicle to autonomously monitor a system health of the UAS.
However, Glaab teaches wherein the software further causes the UAS vehicle to autonomously monitor a system health of the UAS ([0016] FIG. 3 is an architectural diagram illustrating a UAS emergency flight management system; [0022] Internally, the emergency flight management system may monitor state of health (e.g., battery health, controllability health, etc.).
In Glaab, Examiner understands the monitoring is done autonomously since the emergency flight management system is stated to be autonomous ([0003] “autonomous emergency flight management system”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate Glaab to include the UAS autonomously monitoring a system health, because doing so allows the UAS to determine whether the “UAS cannot complete mission and/or cannot return home” (Glaab [0022]).

Regarding claim 24, Douglas, as modified (see rejection of claim 23), teaches the UAS of claim 23.
Douglas, as modified, does not explicitly teach wherein the software further causes the UAS vehicle to determine that an in-flight emergency has occurred and either returning to the take-off landing-charging station or performing an emergency landing dependent upon conditions of the in-flight emergency.  
However, Glaab also teaches wherein the software further causes the UAS vehicle to determine that an in-flight emergency has occurred (Fig. 1 problem detected 112)
and either returning to the take-off landing-charging station or performing an emergency landing dependent upon conditions of the in-flight emergency ([0006] autonomous emergency flight management system that finds safe and clear landing sites for UASs in emergency situations. The UAS may then be landed or crashed, depending on its operational capabilities, at the landing site (i.e., landing site)).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate Glaab to include wherein the software further causes the UAS vehicle to determine that an in-flight emergency has occurred and either returning to the take-off landing-charging station or performing an emergency landing dependent upon conditions of the in-flight emergency, because doing so ensures the UAS is safety landed by “finding safe and clear landing sites for the UASs in emergency situations” (Glaab [0006]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Kendoul, in view of Kumar, in further view of Venturelli et al. (US 20190039752 A1) and herein after will be referred to as Venturelli.

Regarding claim 27, Douglas, as modified, teaches the UAS of claim 14.
Douglas also teaches the take-off landing-charging station and the target landing-charging station (as cited earlier Douglas discloses that the original docking station may be both a take-off and target landing station as the UAV may return to its take-off station: col 6 ln.53-56 the UAV may be programmed to return to its original docking station 142 (e.g., UAV AC1 surveys the sector between Dock 1 and Dock 2 and returns to Dock 1) at the conclusion of its mission).
Douglas, as modified, does not teach wherein the take-off landing-charging station and the target landing-charging station comprise: a physical station comprising a weather shelter and weather monitoring sensors for delaying flight operations in adverse conditions.
However, Venturelli teaches wherein the take-off landing-charging station and the target landing-charging station comprise: a physical station comprising a weather shelter ([0034] the shield 105 of the docking and recharging station 109 has the shape of a fungus cap or an umbrella 602 and is aimed at protecting the UAVs 201 when they either land directly on the platform 102 or they land on the ground 301; [0035] …station 109 to close its cap/umbrella 602 so that the UAVs 201 are protected. In one embodiment of the invention, such protective function is automatically activated thanks to the sensors 203 that are present on the UAVs 20…; [0032-0037] where the closing part of the shield 104 physically closes the station. It is shown from Venturelli’s figures (Fig. 1, 2 and/or 4: 104 opens or closes the station) that once the station is closes, a UAV cannot leave without the station re-opening)
and weather monitoring sensors for delaying flight operations in adverse conditions ([0037] multiple localization and guidance sensors 106 are installed either in the platform 102, or the ramps 101, or the shield 105 of the docking and recharging station 109 and they can detect changing weather 112 conditions or other adverse conditions and communicate with the sensors 203 installed on the UAVs))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Douglas to incorporate Venturelli to include the take-off landing-charging station and the target landing-charging station comprise: a physical station comprising a weather shelter, because doing so protects the UAV from adverse weather conditions (Venturelli [0015] UAVs can be protected by a movable rain or snow shield).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Douglas to incorporate Venturelli to include weather monitoring sensors for delaying flight operations in adverse conditions, because doing so allows the station to “detect changing weather 112 conditions or other adverse conditions” (Venturelli [0037]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Kendoul, in view of Kumar, in further view of Benini, in further view of Venturelli, in further view of Hardt et al. (US 20180010914 A1) and herein after will be referred to as Hardt.

Regarding claim 28, Douglas, as modified, teaches the UAS of claim 14. 
Douglas also teaches the UAS vehicle performing precision landing Fig. 2 UAV docks at arrival dock 212; col 2 ln.50 the UAV landing at a terminating docking station);  
The examiner has interpreted “precision landing” broadly as the UAV landing on the station (as also noted in the rejection of claim 14).
Douglas, as modified, does not teach further comprising: determining that the UAS is in a GPS-denied environment; and the UAS vehicle performing precision landing inside a weather shelter using GPS-denied navigation methods.
However, Hardt teaches determining that the UAS is in a GPS-denied environment ([0049] At block 402, the navigation system 200 determines whether the UAV 100 is in a GPS-denied environment by detecting the availability and/or strength of the GPS signal).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas to incorporate the teachings of Hardt to include determining that the UAS is in a GPS-denied environment, because doing so allows the UAs to “reduce the estimation errors and biases that are typically introduced into navigation estimates made in a GPS-denied environment” and “to increase the survivability of an aircraft” (Hardt [0019]), as at the moment the UAS detects it is in a GPS-denied environment, a different strategy may be used to safety navigate the UAS (Hardt Fig. 4).
Douglas, as modified, does not explicitly teach: the UAS vehicle performing precision landing inside a weather shelter using GPS-denied navigation methods.
However, Benini teaches wherein the UAS vehicle performs precision landing 0032] an aspect of the present disclosure provides a system for marker-based pose estimation of a UAV using visual information captured by an image capture device, and GPU-based image processing, in order to perform precise autonomous orientation for applications of the UAV, including landing.)
Examiner interprets that a precision landing method based on cameras and image processing as taught by Benini is a GPS-denied navigation method because this method is independent from GPS which allows operation in GPS-denied environments (based on visual information only [0032]). Examiner’s interpretation is consistent with applicant’s disclosure which states: [0121] “Embodiments of the invention may use techniques for vehicle pose estimation that are independent from GPS to operate in GPS degraded or denied environments, such as visual-inertial state estimation (using an onboard camera and IMU)”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Douglas’s method of precision landing to incorporate the teachings of Benini to include wherein the UAS vehicle performs precision landing using GPS-denied navigation methods, because doing so allows precise landing with pose accuracy that is typically greater than GPS (Benini [0006]), which by extension still allows precise landing without the need for reliance on GPS for positioning. Benini also discloses that such method is “sufficient to complete the autonomous landing task” (Benini [0006]), so there is also a reasonable expectation of success to use Benini’s GPS-denied navigation method to successfully land the UAV.
Douglas, as modified, does not explicitly teach that the landing station is inside a weather shelter.
However, Venturelli teaches that the landing station is inside a weather shelter ([0034] the shield 105 of the docking and recharging station 109 has the shape of a fungus cap or an umbrella 602 and is aimed at protecting the UAVs 201 when they either land directly on the platform 102 or they land on the ground 301; [0035] …station 109 to close its cap/umbrella 602 so that the UAVs 201 are protected. In one embodiment of the invention, such protective function is automatically activated thanks to the sensors 203 that are present on the UAVs 20…; [0032-0037] where the closing part of the shield 104 physically closes the station. It is shown from Venturelli’s figures (Fig. 1, 2 and/or 4: 104 opens or closes the station) that once the station is closes, a UAV cannot leave without the station re-opening).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the UAS vehicle performing precision landing on a landing station using GPS-denied navigation methods as taught by modified Douglas to incorporate Venturelli to include having the landing station inside a weather shelter, because doing so protects the UAV from adverse weather conditions (Venturelli [0015] UAVs can be protected by a movable rain or snow shield).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200290742 A1: Kumar discloses similar features to the claimed limitations in claim 1 regarding an UAS autonomously updating the mission plan based on the observed data ([0579] the FPOP is used to execute the required optimization processes both pre-flight and during flight (as conditions change) to determine an optimal flight path; [0580] given changes in wind, ATC routing…; [0615] 5. Environment evaluation (1412) […] The Breakpoint generator (1414) may add additional intermediate waypoints to the cruise segments based on sources of cautions and/or winds aloft; this provides more degrees of freedom in the optimization space); and (3) the mission comprises a set of waypoints connected by individual trajectory segments ([0587] Path generation (element or process 1404 in FIG. 31). This defines the Level 1 Flight path for each Flight track. This module Constructs a 3D Flight path, defined by waypoints (latitude, longitude, and altitude) connected by flight segments (for example, cruise, climb, descent), with a speed and Energy plan assigned to each segment).
US 20170251179 A1: Smolyanskiy et al. discloses similar features to the claimed limitations in claim 2 regarding a mission comprising set of waypoints connected by individual trajectory segments (Fig. 5 flight mission comprising waypoints 502, 506, 512… connected via trajectory segments as indicated by the lines connecting each waypoint to each other generated via polynomial trajectories), wherein the individual trajectory segments are autonomously generated onboard the UAS (Fig. 3 trajectory determination module 324 is onboard vehicle 102; [0048] The trajectory determination module 324 generates a polynomial x(t) that represents the trajectory for the vehicle 102 between the current location of the vehicle 102 and the coarse waypoint for the vehicle 102).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661